DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 02/26/2021 to claims 1, 9, and 11 have been acknowledged by the Examiner. Claim 8 has been cancelled and its limitations incorporated into claim 1. Claims 2 and 7 remain cancelled. No new claims have been added.
Thus, claims 1, 3-6, and 9-11 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b Rejections of the claims have been withdrawn. 
Applicant’s arguments in the response filed on 02/26/2021 do not address the Non-Statutory Double Patenting rejection of the claims. The Examiner re-assessed the basis for the rejection by comparing the instant claims to the amended claims of comparative application 15/936,702. Based on the amendments filed on 02/26/2021 and the amendments to the comparative application, the Non-Statutory Double Patenting Rejection of the claims have been withdrawn.
Applicant’s inclusion of allowable subject matter into amended independent claim 1 in the response filed on 02/26/2021 overcomes the current 103 rejections of the respective claim and its dependents, the rejections are therefore withdrawn.
Allowable Subject Matter
Claims 1, 3-6, and 9-11 as presented in the claims filed on 02/26/2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is the combination of Hino (USPN 5372574 A) in view of Campbell (US 20160361189 A1). The combination as recited is silent on the inclusion of a ball-plunger configured to stop the insertion-fitting member in a predetermined phase when the insertion-fitting member is rotated. Claims 3-6 and 9-11 are allowed due to their dependency on allowed independent claim 1 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 10, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786